Exhibit 4.2 CERTIFICATE OF LIMITED PARTNERSHIP FOR MDS ENERGY PUBLIC 2013-A LP State of Delaware Secretary of State Division of Corporations Delivered 02:01 PM 05/03/2012 FILED 01:59 PM 05/03/2012 SRV 120506183—5149124 FILE STATE OF DELAWARE CERTIFICATE OF LIMITED PARTNERSHIP • The Undersigned, desiring to form a limited partnership pursuant to the Delaware Revised Uniform Limited Partnership Act, 6 Delaware Code, Chapter 17, do hereby certify as follows: • First: The name of the limited partnership is MDS Energy Public 2013-A LP. • Second: The address of its registered office in the State of Delaware is 1220 North Market Street, Suite 806 in the city of Wilmington. Zip code 19801. The name of the Registered Agent at such address is Registered Agents Legal Services, LLC. • Third: The name and mailing address of each general partners is as follows: MDS Energy Development, LLC 409 Butler Road, Suite A Kittanning, PA 16201 In Witness Whereof, the undersigned has executed this Certificate of Limited Partnership as of the 3rd day of May, A.D. 2012. MDS Energy Development, LLC By: /s/ Michael D. Snyder General Partner(s) Name: Michael D. Snyder. Print or Type Authorized Person of Managing General Partner
